             Case 2:20-cv-01361-EFB Document 3 Filed 07/13/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DANIEL VASQUES,                                       No. 2:20-cv-1361-EFB P
12                           Petitioner,
13              v.                                          ORDER
14    UNKNOWN,
15                           Respondent.
16

17             Petitioner is a state prisoner without counsel seeking a writ of habeas corpus pursuant to

18   28 U.S.C. § 2254. However, he has neither filed an application for leave to proceed in forma

19   pauperis nor paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner

20   will be provided the opportunity to either submit a request to proceed in forma pauperis or submit

21   the appropriate filing fee.

22             In accordance with the above, IT IS HEREBY ORDERED that:

23             1. Petitioner shall submit, within thirty days from the date of this order, a request to

24                   proceed in forma pauperis or the appropriate filing fee; petitioner’s failure to comply

25                   with this order may result in this action being dismissed; and

26   /////

27   /////

28   /////
        Case 2:20-cv-01361-EFB Document 3 Filed 07/13/20 Page 2 of 2

 1          2. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2             form used by this district.
 3   Dated: July 13, 2020.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
